EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of October 23,
2007 (the “Effective Date”), by and between PCMT Corporation (the “Company”),
and Asher Zwebner (the “Executive”).
 
WHEREAS, the Executive has been appointed by the Company as Chief Financial
Officer as of October 18, 2007 (the “Effective Date”); and


WHEREAS, in recognition of the Executive’s performance and abilities, the
Company desires to assure itself of, and to provide for the employment of
Executive on the terms and conditions set forth herein; all effective as of the
Effective Date; and


WHEREAS, the Executive agrees to be employed by the Company and to perform
services for the Company in accordance with the terms and conditions provided
herein; all effective as of the Effective Date.


NOW THEREFORE, in consideration of the promises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:


1.    Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, according to the terms and conditions set forth in this
Agreement.


2.    Position and Duties. During the Term (as defined in Section 3 herein), the
Executive agrees to serve as Chief Financial Officer of the Company and to
perform operational and financial management of the Company and such other
reasonable duties, consistent with his position, as may be assigned to him from
time to time by the Board of Directors (the “Board”) or Chief Executive Officer
(the “CEO”) of the Company. The Executive shall report to the Board or the CEO,
and shall be given such authority as is appropriate to carry out the duties
described herein. The Executive shall devote as much time as necessary to the
performance of his duties hereunder.


3.    Term of Agreement. Subject to the provisions of Section 6 of this
Agreement, Executive shall be employed by the Company for a period commencing on
the Effective Date and ending on the termination hereof (the “Term”) on the
terms and subject to the conditions set forth in this Agreement.


4.    Compensation. The Executive shall be paid (“Base Salary”) Three Thousand
Dollars 00/100 ($3,000) for each quarterly filing of the Company with the
Securities and Exchange Commission (“SEC”) and Five Thousand Dollars 00/100
($5,000) for the annual report due to the SEC. Each payment shall be made to the
Executive promptly upon receipt of an invoice. In addition to the Base Salary,
the Company shall pay the Executive for any additional work to be performed by
the Executive to the Company, including, without limitation, the incursion by
the Company of any special accounting or regulatory requirements or obligations
for which the Company shall be responsible such as 8-Ks.
 
 
 

--------------------------------------------------------------------------------

 
 
5.    Expenses. The Executive is entitled to receive prompt reimbursement for
all normal and reasonable expenses incurred while performing services under this
Agreement, including all reasonable travel expenses. Reimbursement for these
expenses will be made as soon as administratively feasible after the date the
Executive submits appropriate evidence of the expenditure.


6.    Termination of Employment. The Executive’s employment hereunder may be
terminated without breach of this Agreement as follows:


a.    Termination for Cause; Resignation without Good Reason. At any time, the
Company may terminate the Executive’s employment hereunder for Cause (as defined
in this Section 6) or the Executive may voluntarily terminate his employment
hereunder without Good Reason (as defined in this Section 6). In such event, the
Term will end on the date of any such termination.


For purposes of this Agreement, “Cause” shall be defined as any of the following
actions by the Executive: (i) a material breach by the Executive of his
obligations under this Agreement, (ii) the continuing and willful refusal or
failure (other than during reasonable periods of illness, disability or
vacation) by Executive to perform his duties or take any action hereunder or
under any lawful and reasonable direction of the Board, a duly constituted
committee of the Board, or CEO of the Company, (iii) Executive’s habitual
drunkenness or any substance abuse which, in either case, adversely affects the
Executive’s performance of his job responsibilities, provided such actions (if
capable of being remedied) are not remedied within thirty (30) days after
receipt by the Executive of written notice from the Company specifying the
nature of such actions, (iv) charging of Executive of a felony by means of
indictment or similar action, including without limitation filing of a criminal
information, commencing a criminal felony proceeding against Executive, if in
the judgment of the Board, such charging of the Executive would substantially
interfere with the effectiveness of the Executive as Chief Operating Officer, or
conviction of Executive of a felony or plea by the Executive of guilty or
nolo contendere with respect to a felony charge, (v) Executive’s commission of a
fraud, theft against or embezzlement from the Company, (vi) any intentional
misconduct by the Executive (other than misconduct undertaken at the express
direction of the Board) which would in the good faith opinion of the Board or
the Company’s counsel tend to make the Company liable to any person under any
state or federal law relating to sexual harassment or age, sex or other
prohibited discrimination, provided that such actions (if capable of being
remedied) are not remedied, within thirty (30) days after receipt by the
Executive of written notice from the Company specifying the nature of such
actions, (vii) any intentional and continuous violation in any material respect
of any written policy of the Company or any successor entity adopted in respect
to any law referred to in clause (vi) above, (viii) any conduct which, in the
good faith opinion of the Board or the Company’s counsel, the Executive knows or
should know (either as a result of a prior warning by the Company or the
flagrant nature of the conduct) violates applicable law or causes the Company to
violate applicable law or (ix) any intentional violation of Section 7 or 8
hereof by Executive. The Company’s continued employment of Executive shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Cause hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Good Reason” shall mean any one or more of the
following: (a) a material reduction in the Executive’s position, duties or
responsibilities; (b) a reduction in the Executive’s Base Salary as in effect
immediately prior to such reduction or other contractual compensation or
contractual employment benefits; (c) the failure of any successor to the Company
to expressly assume and honor this Agreement in full; (d) a material breach by
the Company of its obligations under this Agreement; or (e) the termination,
dissolution, complete or substantial liquidation of the Company. Notwithstanding
any provision to the contrary, in order for any event(s) in subparagraphs (a)
through (e) above to constitute “Good Reason” for purposes of this Agreement,
(i) the Executive must notify the Company in writing within thirty (30) days
following the occurrence of the event(s) giving rise to Good Reason (which
event(s) must be described by the Executive in reasonable detail in such notice)
and (ii) within thirty (30) days after receiving notice from the Executive, the
Company must fail to cure the circumstances giving rise to Good Reason.


In the event that the Executive’s employment is terminated by the Company for
Cause, or the Executive resigns from his employment without Good Reason, the
Executive shall receive severance compensation amounting to any Base Salary
accrued but unpaid as of the effective date of termination (the "Accrued
Amounts").


b.    Termination Without Cause; Resignation for Good Reason. The Company may
terminate the Executive’s employment hereunder Without Cause, and the Executive
may terminate his employment hereunder for Good Reason, upon thirty (30) days
prior written Notice of Termination as defined herein Section 6.d., in each case
the Term ending on the Date of Termination as defined herein in Section 6.e.  


c.    Termination Upon Death or Disability. The Executive’s employment hereunder
shall terminate upon his death or may be terminated at the Board’s sole
discretion upon Executive’s absence from his responsibilities with the Company
on a full-time basis for forty-five (45) calendar days in any consecutive twelve
(12) months period as a result of Executive's mental or physical illness or
injury (hereinafter a “Disability”). If the Executive’s employment is terminated
due to his death or Disability, the Company shall provide the Executive or his
legal representative, as the case may be, any accrued or vested compensation,
including Accrued Amounts through the “Date of Termination” (as hereafter
defined) and reimbursement for unpaid business expenses through such date.


d.    Notice of Termination. Any termination of the Executive’s employment by
the Company (other than termination upon death of the Executive), or by the
Executive shall be communicated by Written Notice of Termination by such party
to the other. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated (as applicable).
 
 
3

--------------------------------------------------------------------------------

 


e.    Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, or
(ii) if the Executive’s employment is terminated pursuant to any of the other
terms set forth above, the date specified in the Notice of Termination.


f.    Cooperation after Termination. Following termination of the Executive’s
employment, upon request of the Company, the Executive shall reasonably
cooperate with the Company in all matters relating to the winding up of pending
work on behalf of the Company and the orderly transfer of work to other
employees of the Company. In the case of termination of the Executive’s
employment because of the expiration of the Term of this Agreement, a
termination without Cause, or the Executive’s resignation for Good Reason, the
Executive will be compensated by the Company for such services at a rate of
remuneration to be mutually agreed upon by the parties. The Executive shall also
reasonably cooperate in the defense of any action brought by any third party
against the Company that relates in any way to the Executive’s acts or omissions
while employed by the Company, provided that any such cooperation shall be at
the reasonable expense of the Company and at a rate of remuneration to be
mutually agreed upon by the parties.


7.    Company Policies.


a.    Executive understands that the provisions of any employee handbooks,
personnel manuals and any and all other written statements of or regarding
personnel policies, practices or procedures that are or may be issued by the
Company or any official or department thereof from time to time (the “Company
Policies”) do not and shall not constitute a contract of employment and do not
and shall not create any vested rights; that any such provisions may be changed,
revised, modified, suspended, canceled, or eliminated by the Company at any
time, in its sole discretion, with or without notice; and that such provisions
constitute guidelines only and may be disregarded either in individual or
company-wide situations when, in the sole opinion and judgment of the Company,
circumstances so require.


b.    Executive shall comply with all applicable Company Policies, which may be
in effect from time to time during the term of this Agreement. Notwithstanding
the foregoing, in the event of a conflict between any such Company Policies and
the terms of this Agreement, the terms of this Agreement shall govern. If a
provision in any policy conflicts with this Agreement, the terms of this
Agreement shall prevail.
 
 
4

--------------------------------------------------------------------------------

 


8.    Non-Solicitation; Confidentiality.


a.    Non-Solicitation. During the Term and for the period of one year (1) year
thereafter, the Executive agrees that he will not, directly or indirectly, (i)
solicit, divert or recruit or encourage any of the employees of the Company, or
any person who was an employee of the Company during the Term, to leave the
employ of the Company or terminate or alter their contractual relationship in a
way that is adverse to the Company's interests, (ii) solicit or divert business
from the Company, or assist any person or entity in doing so or attempting to do
so or (iii) cause or seek to cause any person or entity to refrain from dealing
or doing business with the Company or assist any person or entity in doing so or
attempting to do so.



 
b.
Confidential and Proprietary Information.



(1)    The Executive will not disclose or use, at any time either during or
after the term of this Agreement, except at the request of the Company or an
affiliate of the Company, any Confidential and Proprietary Information (as
herein defined) except to the extent disclosure is or may be required by a
statute, by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with jurisdiction to order him
to divulge, disclose or make accessible such information, provided, however,
that the Executive shall give the Company notice of any such request or demand
for such information upon his receipt of same and the Executive shall reasonably
cooperate with the Company in any application the Company may make seeking a
protective order barring disclosure by the Executive. The Executive acknowledges
that the Confidential and Proprietary Information constitutes a unique and
valuable asset of the Company and each affiliate of the Company, and that any
disclosure or other use of the Confidential and Proprietary Information other
than for the sole benefit of the Company or the affiliates of the Company could
cause irreparable harm to the Company or the affiliates of the Company, as the
case may be. “Confidential and Proprietary Information” shall mean all of the
Company’s (or any affiliate’s) proprietary information, technical data, trade
secrets, and know-how, including, without limitation, schematics, research,
product plans, customer lists, information and plans about costs, profits,
markets and sales, software, developments, development tools, inventions,
discoveries, processes, ideas, formulas, algorithms, technology, designs,
drawings, business strategies and financial data and information, including but
not limited to Creations, whether or not marked as “Confidential” or
“Proprietary.” “Confidential or Proprietary Information” shall also mean any and
all information received by the Company (or any affiliate) from customers of the
Company (or an affiliate) or other third parties subject to a duty to be kept
confidential.


(2)    The Executive hereby acknowledges and agrees that all personal property,
including, without limitation, Confidential and Proprietary Information, all
books, manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by the Executive in the course of or incident to his employment,
including, without limitation, records and any other materials pertaining to
Creations, belong to the Company. Immediately following the termination of this
Agreement, the Executive shall promptly return to the Company all such
materials, and certify to the Company in writing that he has not retained any
written or other tangible or electronic material containing any Confidential and
Proprietary Information or other information pertaining to the Company or any
Creation.
 
 
5

--------------------------------------------------------------------------------

 


(3)    The Executive agrees that he will not, during his employment with the
Company, improperly use or disclose any proprietary information or trade secrets
of any former company or other person or entity and that the Executive will not
bring onto the premises of the Company any unpublished document or proprietary
information that belongs to any such company, person or entity unless consented
to in writing by such previous company, person or entity.


c.    Remedies. The Executive agrees and acknowledges that the foregoing
restrictions and the duration and the territorial scope thereof as set forth in
this Section 9 are under all of the circumstances reasonable and necessary for
the protection of the Company and its business. In the event that the Executive
shall breach any of the provisions of Section 7 or 10, in addition to and
without limiting or waiving any other remedies available to the Company, at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provision of
this Agreement.


9.    Notices. For the purposes of this Agreement, notices, demands, and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, or by an overnight courier, in each case addressed
as follows:


If to the Company:
If to the Executive:
PCMT Corporation
Attn: Nachman Shlomo Kohen
4 Nafcha Street
Jerusalem, Israel 95508
Asher Zwebner
_______________
_______________
_______________



10.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer of the Company as may be specifically
designated by the Board. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, Executive,
his estate or his beneficiaries pursuant to this Agreement are in addition to
any rights of, or benefits payable to, the Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company. This Agreement shall be construed together to effectuate the mutual
intent of the parties. The Parties and their counsel have cooperated in the
drafting and preparation of this Agreement, and this Agreement therefore shall
not be construed against any party by virtue of its role as the drafter thereof.
No drafts of this Agreement shall be offered by any party, nor shall any draft
be admissible in any proceeding, to explain or construe this Agreement.    
 
 
6

--------------------------------------------------------------------------------

 


11.    Succession. The provisions of this Agreement shall be binding upon any
successor entity to the Company. Any such successor of the Company will be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, “successor” means any person, firm, corporation, or
other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires or controls all or substantially all
of the assets or business of the Company. The Company agrees that it will cause
any successor entity to the Company unconditionally to assume, by written
instrument delivered to the Executive (or his beneficiary or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption shall be a breach of this Agreement and shall constitute Good Reason
hereunder and shall entitle the Executive to compensation and other benefits
described in Section 8 hereof.


12.    Invalidity or Unenforceability. If any term or provision of this
Agreement is held to be invalid or unenforceable, for any reason, such
invalidity or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall continue in full force and effect as if such
invalid or unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.


13.    Arbitration. Except as otherwise expressly provided herein, any
controversy or claim arising out of or relating to this Agreement, or the breach
hereof, or the inability of the parties to reach agreements pursuant to Section
6(f) or Section 9(a), shall be settled by arbitration in New York, New York,
before one arbitrator in accordance with rules then in effect of the American
Arbitration Association. The non-prevailing party will pay the legal expenses of
the prevailing party.


14.    Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.


15.    Counterparts.   This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and shall be binding and effective immediately
upon the execution by all Parties of one or more counterparts.


16.    Construction and Joint Preparation.  This Agreement shall be construed
together to effectuate the mutual intent of the Parties. The Parties and their
counsel have cooperated in the drafting and preparation of this Agreement, and
this Agreement therefore shall not be construed against any Party by virtue of
its role as the drafter thereof. No drafts of this Agreement shall be offered by
any Party, nor shall any draft be admissible in any proceeding, to explain or
construe this Agreement. The headings contained in this Agreement are intended
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.     


17.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior or contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof.


[remainder of this page intentionally left blank; signature page to follow]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written.
 
COMPANY:
 
PCMT CORPORATION
 
By: /s/ Nachman Shlomo Kohen
Name: Nachman Shlomo Kohen
Title: Chief Executive Officer
EXECUTIVE:
 
 
 
By: /s/ Asher Zwebner
Name: Asher Zwebner

     
 
8

--------------------------------------------------------------------------------

 
 